04/05/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0511



                              No. DA 20-0511

IN THE MATTER OF:

S.E.,

             Respondent and Appellant.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 12, 2021, within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                        April 5 2021